            Case 1:20-cv-07630-VEC Document 12 Filed 09/21/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



BRODY SIMPSON,
                                                        Civil Action No. 20-cv-07630
                Petitioner,

       v.

PELOTON INTERACTIVE, INC.,

                Respondent.




     PELOTON INTERACTIVE, INC.’S RULE 7.1(a) DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1(a), Respondent Peloton Interactive, Inc. states that it is a

publicly traded company, that it has no parent corporation, and that no publicly-held corporation

owns 10% or more of its stock



Dated: September 21, 2020                           Respectfully submitted,
                                                    HUESTON HENNIGAN LLP



                                                     /s/ Steven N. Feldman

                                                    Steven N. Feldman (NY Reg. No. 4775052)
                                                    523 West 6th Street, Suite 400
                                                    Los Angeles, CA 90014
                                                    Telephone:    (213) 788-4340
                                                    Facsimile:    (888) 775-0898
                                                    sfeldman@hueston.com

                                                    Attorney for Respondent
                                                    Peloton Interactive, Inc.
